Citation Nr: 1230488	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had verified active service from January 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In July 2009, jurisdiction of this case was transferred to the RO located in Oakland, California.  

In support of his claim, the Veteran requested and was scheduled a hearing before a Veterans Law Judge in May 2012.  However, he failed to report.  

In his January 2008 original claim for benefits, the Veteran claimed service connection for depression secondary to Hepatitis C.  In June 2008, he amended his claim to include PTSD.  VA medical records since submitted also include diagnoses of an adjustment disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that service connection is warranted for Hepatitis C and an acquired psychiatric disorder.

In reviewing the claims file, a VA examination was conducted in December 2008 in order to determine the etiology of his Hepatitis C.  According to the examination report, Hepatitis C was initially diagnosed in March 2006 at the VA facility in Fresno, California.  Review of the claims folder also reveals that the Veteran participated in an alcohol and drug program at the Fresno VA treatment facility in 2005 or 2006.  The clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  These records should be obtained on remand, as well as any recent treatment records from the Palo Alto VA Medical Center (VAMC).

During his December 2008 VA examination, the Veteran denied a history of intranasal cocaine use.  However, during outpatient treatment in January 2008, he stated that he had been using cocaine and meth over the last 20 years.  In April 2008, he also stated that he snorted cocaine in 1999.  Additionally, the Veteran has given a history of coming into contact with other soldiers' blood that was left on bombs and missiles through open wounds on his hands because at night he was not able to see where he placed his hands.  He loaded bombs and missiles in aircraft during service.  The December 2008 VA examiner did not provide an opinion as to the etiology of the Veteran's Hepatitis C.  However, the VA clinical nurse specialist in April 2008 stated that the Veteran's Hepatitis C was acquired via snorting drugs 10 years ago or blood exposure while on active duty 20+ years ago.  The Veteran should be afforded an additional VA examination on remand and a medical opinion should be provided as to the etiology of his Hepatitis C, after the above requested treatment records have been obtained.

Regarding PTSD, in a May 2008 report from the Vet Center, the Veteran described two stressor related incidents.  The Veteran described an incident that occurred while stationed at Elgin Air Force base in 1984.  He states that he witnessed an explosion on July 25, 1984, in which a crew member was killed.  The RO attempted to verify the stressor involving the death of the fellow service member by submitting a request through the Personnel Information Exchange System (PIES).  The May 2009 response indicated that on research of the U.S. Air Force Listing for 1984 it was unable to document that the Veteran's company, the 3207th Munitions Maintenance Squadron (MMS), was stationed at Elgin Air Force Base at that time.  The report also indicated that in order to provide further research concerning a specific incident and casualties the Veteran must provide additional information.  It does not appear that the Veteran was notified that he needed to provide additional details, in order to help verify his stressor.  The Veteran should be given another chance to provide additional details in order to help verify his claimed stressor.  

The Veteran also stated that he was sexually assaulted in a bathroom on Elgin Air Force base in 1985.  He stated that he did not report this incident to anyone.  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

The Veteran's service treatment records show that he was referred for substance abuse rehabilitation during service in March 1987.  At that time, it was noted that he was concerned about his drinking.  The examiner stated:  "For further details see MHC record."  On remand, efforts should be undertaken to ensure that the Veteran's complete service treatment records have been obtained, to include all mental health records.  

In a May 2008 report, a Vet Center psychology student and psychologist concluded that the Veteran had PTSD as direct result of sexual assault and witnessing the decapitation of a fellow soldier.  Based on documentation of disciplinary problems in service and current treatment for various acquired psychiatric disorders, the Board finds that a remand of the claim of service connection for an acquired psychiatric disorder is necessary.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.  Therefore, VA examination and opinion is necessary before adjudication of this case.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Fresno VA treatment facility, to include, but not limited to, records dated in 2005 and 2006 showing a diagnosis and treatment of Hepatitis C and participation in an alcohol and drug program.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the Palo Alto VA treatment facility, dated prior to September 2007 and since March 2009.  

3.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records, mental health records, and any records showing participation in substance abuse rehabilitation.

4.  Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors, including the full names of casualties, units of assignment, and other units involved at the time of the stressor.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.  

5.  If the Veteran provides further details concerning his stressors, take appropriate action to confirm his claimed stressor(s).

6.  Following completion of the development set forth above, schedule the Veteran for a VA psychiatric examination by a psychologist or a psychiatrist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present, i.e., PTSD, depression, adjustment disorder, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's in-service treatment for substance abuse in March 1987.

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran' PTSD can be related to the stressor(s) reported by the Veteran.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disorder was either (a) caused by, or (b) aggravated by, the Veteran's Hepatitis C.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for a VA hepatitis examination. The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's Hepatitis C had its clinical onset during active duty or is related to any in-service disease, injury, or event, to including claimed in-service blood exposure.  In providing this opinion, the examiner should also acknowledge the Veteran's history of substance abuse.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Then, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

9.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


